RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1554-14T2


IN THE MATTER OF THE
CIVIL COMMITMENT OF C.F.,
SVP-690-14.
_____________________________

           Submitted March 30, 2017 – Decided           June 9, 2017

           Before Judges Hoffman and Whipple.

           On appeal from Superior Court of New Jersey,
           Law Division, Essex County, Docket No. SVP-
           690-14.

           Joseph E. Krakora, Public Defender, attorney
           for appellant C.F. (Alison Perrone, Designated
           Counsel, on the brief).

           Christopher S. Porrino, Attorney General,
           attorney for respondent State of New Jersey
           (Melissa H. Raksa, Assistant Attorney General,
           of counsel; Francesco Ferrantelli, Jr., Deputy
           Attorney General, on the brief).

PER CURIAM

     C.F. appeals from an October 27, 2014                 judgment that he

continues to be a sexually violent predator in need of civil

commitment pursuant to the Sexually Violent Predator Act (SVPA),

N.J.S.A. 30:4-27.24 to -27.38.        Because the trial court's findings
as to all of the elements necessary for civil commitment under the

SVPA are supported by clear and convincing evidence, we affirm.

       C.F. was first convicted of a sex offense in 1985, when he

sexually assaulted a cognitively limited adult female.        C.F. pled

guilty to second-degree sexual assault, N.J.S.A. 2C:14-2(c), and

was sentenced to five years of probation and required to attend a

community psychiatric institute.       While on probation for the first

offense, C.F. sexually assaulted a seven-year-old girl he was

babysitting.    After the girl's mother rejected him, C.F. went in

to the girl's bedroom while she was sleeping, took off her pants,

and rubbed her vagina with his hand.       C.F. pled guilty to second-

degree sexual assault, N.J.S.A. 2C:14-2(b), and was sentenced to

ten years at the Adult Diagnostic Treatment Center (ADTC) with

five years of parole ineligibility.

       In addition to the two sexual assaults for which C.F. was

convicted, he admitted to sexually assaulting children and women,

from the time he turned eighteen years old in 1981 to when he was

arrested in 1989.   C.F. admitted the number of victims ranged from

ten to twenty-five.

       C.F. has been subject to treatment at various treatment

programs and institutions since his commitment in 1990, without

demonstrated success.    During C.F.'s six-year stay at the ADTC,

C.F.    had   approximately   twenty-nine     disciplinary   incidents.

                                   2                            A-1554-14T2
Because   of   his   behavior,     C.F.    was   placed    in   administrative

segregation for four to five years, limiting his opportunity to

engage in treatment.     When C.F. was transferred to the Ann Klein

Forensic Center (AKFC) in 1998, he was considered an "untreated

sex offender" and a "danger to the community for women and young

children."     While at AKFC, C.F. exposed himself to others and

engaged in inappropriate sexual activities with peers.                 A 2008

psychological assessment written by a clinical psychologist at

AKFC reported C.F. had achieved "little, if any progress" and had

a "total lack of impulse control."          This assessment reported C.F.

was "sexually dangerous to society and must reside in a highly

supervised     environment   in    order    to   prevent    this   inevitable

relapse."

     C.F. was transferred to Trenton Psychiatric Hospital (TPH)

in 2010, where he was enrolled in a sex offender specific relapse

prevention group program.         C.F. was unwilling or unable to apply

the concepts taught or to make the necessary changes in his

behavior and failed to successfully complete the program.              In June

2013, C.F. reported his arousal level to be ten out of ten, with

ten being the highest.       At that time, C.F. was taking Lupron to

reduce arousal.      At TPH, C.F. was observed watching a video of

young girls dancing and stated he enjoyed "watching certain body

parts being shaken on screen," but acknowledged the video was

                                      3                                A-1554-14T2
"considered inappropriate for him" to watch.                 In September 2013,

C.F.     inappropriately     touched         and   attempted         to   kiss      a

developmentally disabled patient at TPH.               C.F. also disclosed to

his treatment team that he had an urge to rape one of the pregnant

patients in his unit.           In November 2013, a TPH psychiatrist

recommended C.F. be considered for SVPA commitment.

       On May 2, 2014, the State filed a petition to commit C.F.

pursuant to the SVPA.      On May 12, 2014, the trial court issued an

order for temporary commitment pending a full hearing.                     A final

commitment hearing was conducted on October 23, 2014, where the

State presented expert testimony and a forensic report from Dr.

Roger Harris, M.D., and a forensic report from Dr. Christine E.

Zavalis, Psy.D.

       Dr. Harris testified he conducted three evaluations of C.F.

and reviewed C.F.'s past records.              C.F. reported to Dr. Harris

that he began sexually assaulting children when he turned eighteen

years old and was equally aroused by boys and girls.                  He told Dr.

Harris   he   had   been   voluntarily       committed      in   1982,    after    he

approached young girls offering them money in exchange for sex.

C.F.   stated   his   victims    were       children   he    would    babysit      or

relatives, and he would fondle their private parts with his hand.

C.F. stated he was "most aroused to [sic] 7 years old" as they

were most "appealing."      C.F. stated young girls and boys made him

                                        4                                   A-1554-14T2
feel "important and powerful" because he had "control over them."

C.F. reported he had dreams of having sex with children while at

AKFC.     As to his first sexual assault conviction, C.F. reported

he tied up and raped the woman because "her parents were in [their]

business," and he was angry the woman's mother would not let her

have sex with him.

     Dr. Harris noted C.F.'s "ease at being so dismissive of some

pretty     serious   events"      and     his    "carefree      attitude     about

behaviors."       Based upon his observations, Dr. Harris diagnosed

C.F. with pedophilic disorder, primarily girls, not exclusive;

other specific personality disorder with borderline and antisocial

traits;    and   other    specified     psychotic      disorder.     Dr.    Harris

testified C.F.'s arousal had not dissipated despite years of

treatment.       Based upon his assessment, C.F.'s arousal would be

highly    unlikely       to   diminish.         Dr.   Harris    testified        C.F.

demonstrated      cognitive      distortions,         which    allowed     him    to

rationalize and minimize his actions, and he demonstrated poor

volitional control.

     Dr. Harris concluded C.F. was "highly likely to sexually re-

offend if placed in a less restrictive setting."                     Dr. Harris

testified he used Static-99, an "actuarial instrument . . . used

to give[] an estimate on the risk to sexually re-offend."                        C.F.

scored a low to moderate risk to reoffend, however, Dr. Harris

                                          5                                A-1554-14T2
testified the instrument did not fully estimate C.F.'s risk to

reoffend     considering        his   strong      deviant   arousal   and     his

demonstrated strong antisocial attitudes and behaviors.                     C.F.

estimated his risk to reoffend was at fifty percent.

       The   State   moved      Dr.   Zavalis's    report   into   evidence    as

substantive testimony without objection.                Dr. Zavalis reported

C.F.   admitted      to   the   two   sexual   assaults     that   resulted    in

convictions but did not believe his actions had any effect on his

victims.      Dr. Zavalis diagnosed C.F. with pedophilic disorder

(sexually attracted to males and females, nonexclusive type);

other specified paraphilic disorder (hebephilia & nonconsent);

other specified personality disorder (antisocial and borderline

features); other specialized schizophrenia spectrum and other

psychotic disorder; alcohol use disorder (mild, in a controlled

environment); and intellectual disability.              Dr. Zavalis also used

the Static-99 test and found C.F. scored in the moderate-high risk

category.     Dr. Zavalis concluded C.F. was highly likely to engage

in future acts of sexually deviant behavior if released into the

community and recommended C.F. be committed to Special Treatment

Unit (STU).

       C.F. testified on his own behalf.              He testified about his

treatment, how he has learned to switch his thoughts when having

a deviant sexual thought, and how he would continue to seek

                                         6                              A-1554-14T2
treatment in the community if discharged.   C.F. denied admitting

he asked young girls for sex in exchange for money and reports he

watched videos of teenagers dancing.     C.F. stated the incident

when he kissed a fellow patient was consensual and denied touching

the patient inappropriately.    When asked why his doctors would

make up these alleged statements, he answered, "[P]eople do tell

stories."   C.F. numbered his victims between ten and twenty-five

and many were young girls between the ages of seven and teenage

years.   When asked about his reported arousal level being ten out

of ten, C.F. answered, "Unfortunately, yes that's true", but

testified his arousal level to young girls had gone away.    C.F.'s

mother asked the court if her son could be placed in a home or

participate in a program.

     The judge rendered his oral opinion on October 27, 2014.

Based upon the expert testimony and documents in evidence, the

court found the State met its burden by clear and convincing

evidence.   The judge found C.F. suffers from mental abnormalities

that individually and collectively predispose him to engage in

acts of sexual violence and if released, he would "be in the

reasonably foreseeable future highly likely to engage in acts of

sexual violence."

     On appeal, C.F. argues:



                                 7                          A-1554-14T2
           THE STATE FAILED TO PROVE BY CLEAR AND
           CONVINCING EVIDENCE THAT C.F. WAS SUBJECT TO
           SVP COMMITMENT.

     "The scope of appellate review of a commitment determination

is extremely narrow and should be modified only if the record

reveals a clear mistake."            In re D.C., 146 N.J. 31, 58 (1996).                We

give the utmost deference to the reviewing judge's determination,

as these judges are "specialists" in SVPA matters.                           In re Civil

Commitment of R.F., 217 N.J. 152, 174 (2014) (citing In re Civil

Commitment of T.J.N., 390 N.J. Super. 218, 226 (App. Div. 2007)).

The findings of the trial court "should be disturbed only if so

clearly    mistaken         that     'the        interests     of     justice     demand

intervention'";        as    long     as    the     findings    are        supported    by

"sufficient credible evidence present in the record," the findings

will not be disturbed.             Id. at 175 (quoting State v. Johnson, 42
N.J. 146, 162 (1964)).

     The   SVPA       allows    for    the       involuntary        commitment    of    an

individual believed to be a "sexually violent predator."                           In re

Commitment of W.Z., 173 N.J. 109, 120 (2002) (citing N.J.S.A.

30:4-27.28).          The      individual         must   have       been     "convicted,

adjudicated delinquent, or found not guilty by reasons of insanity

of a 'sexually violent offense.'"                  Ibid. (quoting N.J.S.A. 30:4-

27.26).    At     a   commitment       hearing,      the     State    must    prove    the

individual has been convicted of a sexually violent offense, the

                                             8                                   A-1554-14T2
individual has "a mental abnormality or personality disorder," and

the individual is highly likely to reoffend due to the disorder.

Ibid.   Trial courts must determine if

           [a]n individual . . . pose[s] a threat to the
           health and safety of others if he or she were
           found, by clear and convincing evidence, to
           have serious difficulty in controlling his or
           her harmful behavior such that it is highly
           likely that the individual will not control
           his or her sexually violent behavior and will
           reoffend.

           [Id. at 130.]

     The testimony and expert opinion of Dr. Harris, and the expert

opinion of Dr. Zavalis, support the determination by clear and

convincing evidence C.F. suffers from a mental abnormality and

personality disorder that significantly impairs C.F.'s ability to

control his sexually violent behavior.          The record establishes

C.F. has not progressed in treatment and his behaviors demonstrate

poor volitional control.      Both Dr. Harris and Dr. Zavalis found

C.F. to be highly likely to reoffend if released.

     The   trial   judge   found   both   experts   to   be   credible   and

uncontradicted.     We give deference to a trial judge's findings

based upon their "opportunity to hear and see the witnesses and

to have the 'feel' of the case."          R.F., supra, 217 N.J. at 174

(quoting Johnson, supra, 42 N.J. at 161).                C.F. has had the

opportunity to engage in treatment; however, he is still considered


                                    9                               A-1554-14T2
an untreated sex offender.         We find there is ample evidence in the

record to support the trial judge's order committing C.F. to the

STU.

       C.F. argues the State is using his sexual assault conviction

from twenty-seven years ago to commit him.           While "the commission

of the original crime[] is not in and of itself conclusive of

further commitment," see In re Commitment of G.G.N., 372 N.J.

Super.   42,   59   (App.   Div.    2004),   the   State   presented    expert

testimony and opinions detailing C.F.'s post-offense history.

C.F. admitted to Dr. Harris and Dr. Zavalis his high arousal level

in recent years, which the court found to be "damaging."                   C.F.

reported his arousal level was ten out of ten.                   Dr. Harris

testified C.F. admitted his likelihood of reoffending was fifty

percent.    The record demonstrates the court did not rely solely

on C.F.'s sexual assault conviction but rather, considered C.F.'s

entire history, past and present, to determine C.F. posed a high

likelihood of committing a sexually violent act if released.

       Additionally, C.F. argues the trial court afforded too much

evidential value to the State's experts and the experts' reliance

on hearsay was fundamentally unfair.         During trial, C.F.'s counsel

did not object during Dr. Harris's testimony or when the State

moved to admit Dr. Zavalis's expert opinion into the record as

substantive testimony.

                                      10                               A-1554-14T2
     We have said, "[T]here is a tipping point where due process

is violated by the use of hearsay," G.G.N., supra, 372 N.J. Super.

at 58, but that is not the case here.           An expert may rely on

hearsay statements while testifying at trial as long as the

information is such as "reasonably relied upon by experts in the

particular   field   in   forming   opinions   or   inferences   upon   the

subject."    In re Civil Commitment of J.H.M., 367 N.J. Super. 599,

612 (App. Div. 2003) (quoting N.J.R.E. 703).            Additionally, an

expert may testify as to hearsay statements "to confirm an opinion

which he reached by independent means."         Baldyga v. Oldman, 261
N.J. Super. 259, 266 (App. Div. 1993) (citing State v. Humanik,

199 N.J. Super. 283, 305 (App. Div.), certif. denied, 101 N.J. 266

(1985)).

     Both experts were permitted to rely upon C.F.'s past records

in order to formulate their opinion of him currently and report

their findings, as the review of C.F.'s records was of the type

forensic experts would have reviewed to make their evaluations

pursuant to N.J.R.E. 703. Accordingly, we conclude that the record

supports the trial judge's determination that each of the elements

under the SVPA were proven by clear and convincing evidence.

     C.F.'s last argument concerning the expert's reliance upon

"supposed admissions" lacks sufficient merit to warrant discussion

in a written opinion.     R. 2:11-3(e)(1)(E).

                                    11                             A-1554-14T2
Affirmed.




            12   A-1554-14T2